Citation Nr: 1728745	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-24 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for a major depressive disorder with anxiety symptoms (referred to herein as "depression"), for the period on appeal prior to September 4, 2014. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her stepmother


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to September 2005.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Jurisdiction has since been transferred to the RO in Louisville, Kentucky.

In April 2013, the Veteran testified during a Board hearing in Louisville, Kentucky before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In a January 2015 decision the Board granted the Veteran's claim for an increased evaluation for the period from September 4, 2014, and denied it for the period prior to that date.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court), which vacated the denial in a December 2016 memorandum decision.  The appeal thus returns to the Board.


FINDING OF FACT

For the period on appeal prior to September 4, 2014, the Veteran's depression was not productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for depression, for the period on appeal prior to September 4, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated December 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

The Veteran was provided VA examinations for her depression in December 2010 and June 2012.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran seeks an increase to her 70 percent rating for depression for the period on appeal prior to September 4, 2014.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses major depressive disorder; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, the Veteran's current 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32.).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score ranging from 21 to 30 represents a person who demonstrates behavior that is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or has the inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).

The Board incorporates into this decision the relevant facts as summarized in its vacated January 2015 decision.  The Veteran has not submitted any new relevant evidence since that time.  

The Board finds that an evaluation in excess of 70 percent is not warranted for the Veteran's depression for the period on appeal prior to September 4, 2014.  A higher rating is available for total occupational and social impairment.  The Veteran's disability picture is better approximated by the conclusions of the two VA examination reports, which, based on clinical examinations found that the Veteran's depression resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.  The record contains abundant evidence of debilitating panic attacks; suicidal ideation; compulsive cleaning; impaired impulse control manifested by inappropriate remarks to coworkers, fights with her neighbors, and deliberate rear-ending of cars; neglect of appearance and hygiene; and poor work and social relationships, ultimately leading to the termination of her employment.  

In its December 2016 memorandum decision, the Court gave several instructions to the Board to cure deficiencies in its prior analysis.

First, the Court instructed the Board to address the Veteran's repeated absences from work which eventually ended in her termination in February 2013.  Neither absence from work nor termination from employment is sufficient to establish a 100 percent evaluation.  The fact that VA recognizes a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) shows that a disability properly rated at less than 100 percent may render a veteran unemployable.  Here, the Veteran had severe issues at work, including extended leaves of absence, frustration, angry outbursts, saying inappropriate things to coworkers, and hiding under her desk.  These problems eventually led to her termination.  Nevertheless, a 100 percent evaluation requires total occupational and social impairment; total occupational impairment alone is not sufficient.  Her social impairment, while severe, did not rise to the level of total impairment.  Her June 2012 VA examiner noted positive relationships with her family members.  While she reported at her hearing that she was incapable of caring for her daughter without her stepmother's help, the evidence does not establish total social impairment to the point that she is unable to maintain positive relationships with her stepmother and daughter.  Her symptoms cause significant deficiencies in work, family relations, judgment, and mood, but the Board finds that this impairment does not rise to the point of total occupational and social impairment.  

Second, the Court instructed the Board to weigh in more detail the Veteran's reports of continually deteriorating hygiene, inability to care for her daughter, inappropriate behavior, and poor impulse control.  The Court further highlighted the Veteran's reports of cussing, making inappropriate remarks at work, purposely hitting cars out of anger, and pushing a neighbor, and instructed the Board to explain why such symptoms do not fall under grossly inappropriate behavior as set out in the criteria for a 100 percent evaluation.  The Board finds that these symptoms can more accurately fall under the symptoms set out for a 70 percent criteria, in particular impaired impulse control such an unprovoked irritability with periods of violence, and neglect of personal appearance and hygiene.  In contrast, the potentially applicable symptoms in the criteria for a 100 percent evaluation are grossly inappropriate behavior, persistent danger of hurting self or others, and intermittent inability to perform activities of daily living, including maintenance of mental and personal hygiene.  Again the Board finds probative the June 2012 VA examiner's report, which assigned a GAF score of 53 and did not find total occupational and social impairment.  The rating criteria indicate only that the specific symptoms reported by the Veteran are capable of causing either the impairment warranting a 70 percent evaluation or the impairment warranting a 100 percent evaluation.  The Board finds that the Veteran's symptoms more accurately fall under the 70 percent criteria symptoms because they do not result in total occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 116-17 (the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating).

For the foregoing reasons, the Board finds that the evidence weighs against a finding that the Veteran's depression was productive of total occupational and social impairment for the period on appeal prior to September 4, 2014.  An evaluation in excess of 70 percent is therefore denied.


ORDER

An evaluation in excess of 70 percent for a major depressive disorder with anxiety symptoms, for the period on appeal prior to September 4, 2014, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


